                          UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

VERNON MATTER and ELVIRA
MATTER,

                       Plaintiffs,

v.                                                             Case No: 6:19-cv-777-Orl-31TBS

CLEARLAKE VILLAGE
HOMEOWNER’S ASSOCIATION, INC.
and ASSOCIATION FINANCIAL
SERVICES LC,

                       Defendants.


                                               ORDER
        This Matter comes before the Court on the Motion to Dismiss (Doc. 4) filed by Defendant

Clearlake Village Homeowner’s Association , Inc. (“Clearlake”), the Motion to Dismiss (Doc. 9)

filed by Association Financial Services (“AFS”), and the Responses (Docs. 10 and 16) filed by the

Plaintiffs.

        I.     Background

        The Plaintiffs purchased 1514 Clearlake Road # 4 in Cocoa, Florida at a foreclosure auction

on June 2, 2013. Doc. 1-1 at 4. The property is subject to the Clearlake Declaration of Covenants

and Restrictions, which states that subsequent purchasers are not responsible for delinquent

assessment fees of any previous owner. Id. At 5. The Plaintiffs allege that they have been repeatedly

billed for the previous owner’s delinquent assessment fees. The Plaintiffs pay their monthly

assessment fees, but because they are being held responsible for the previous owner’s delinquent

fees, their fees are applied to that balance, which results in the Plaintiffs’ own assessment fees being

considered delinquent. The Plaintiffs disputed the delinquent assessment fees for the first time just
one month after purchasing the subject property, but, according to the Plaintiffs, they continue to be

billed for the previous owner’s balance, fees, and interest. The Plaintiffs explain that collection

attempts were made by AFS in Clearlake’s name, “because AFS was collecting as Clearlake’s

agent.” Doc. 16 at 4. In September of 2016, a lien was filed in Clearlake’s name. The Plaintiffs sued

Clearlake to quiet title in December of 2016, and about one year after they filed suit, Clearlake

disclosed to the Plaintiffs that it had contracted with AFS to collect the delinquent fees. That contract

assigned the Plaintiff’s allegedly delinquent fees to AFS. Although AFS has controlled the allegedly

delinquent fees since January of 2014, AFS attempted to collect fees from the Plaintiffs in

Clearlake’s name. “On March 13, 2019, Plaintiffs added AFS as a defendant and added class

allegations in filing their First Amended Class Action Complaint.” Doc. 16 at 6. Clearlake filed a

motion to dismiss in state court. AFS removed the case to federal court and subsequently moved to

dismiss on April 29, 2019.

       II.     Legal Standards

       In ruling on a motion to dismiss, the Court must view the complaint in the light most

favorable to the Plaintiff, see, e.g., Jackson v. Okaloosa County, Fla., 21 F.3d 1531, 1534 (11th Cir.

1994), and must limit its consideration to the pleadings and any exhibits attached thereto. See Fed.

R. Civ. P. 10(c); see also GSW, Inc. v. Long County, Ga., 999 F.2d 1508, 1510 (11th Cir. 1993).

The Court will liberally construe the complaint's allegations in the Plaintiff's favor. See Jenkins v.

McKeithen, 395 U.S. 411, 421 (1969). However, “conclusory allegations, unwarranted factual

deductions or legal conclusions masquerading as facts will not prevent dismissal.” Davila v. Delta

Air Lines, Inc., 326 F.3d 1183, 1185 (11th Cir. 2003).

       In reviewing a complaint on a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6), “courts must be mindful that the Federal Rules require only that the complaint contain ‘a




                                                  -2-
short and plain statement of the claim showing that the pleader is entitled to relief.’” U.S. v. Baxter

Intern., Inc., 345 F.3d 866, 880 (11th Cir. 2003) (citing Fed. R. Civ. P. 8(a)). This is a liberal

pleading requirement, one that does not require a plaintiff to plead with particularity every element

of a cause of action. Roe v. Aware Woman Ctr. for Choice, Inc., 253 F.3d 678, 683 (11th Cir. 2001).

However, a plaintiff's obligation to provide the grounds for his or her entitlement to relief requires

more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

will not do. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 554–555 (2007). The complaint's factual

allegations “must be enough to raise a right to relief above the speculative level,” id. at 555, and

cross “the line from conceivable to plausible.” Ashcroft v. Iqbal, 556 U.S. 662, 680 (2009).

        III.     Analysis

        A. Clearlake’s Motion to Dismiss Counts II and IV of the Plaintiff’s Amended

               Complaint

        The Plaintiffs argue that Defendant Clearlake’s Motion to Dismiss is moot due to the filing

of a contemporaneous answer. However, a partial answer does not moot a partial motion to dismiss

when the two involve different counts of the same complaint. Cf. Beaulieu v. Bd. of Trustees of

Univ. of W. Fla., No. 3:07CV30 RVEMT, 2007 WL 2020161, at *2 (N.D. Fla. July 9, 2007)

(describing the majority view as one in which parties “need not file an answer while a partial motion

to dismiss as pending”) (emphasis added). Further, the Court notes that permitting such a partial

answer before a partial motion to dismiss is filed or while it is pending serves its goal of efficient

litigation.

        The Court declines to address Clearlake’s argument that Counts II and IV are deficient

because they fail to comply with Florida state procedural rules. In federal court, federal procedural

rules apply.




                                                 -3-
       Clearlake argues that Count II, which alleges that Clearlake violated the FCCPA, should be

dismissed because Clearlake is not a debt collector. However, the FCCPA “is not restricted to debt

collectors.” Williams v. Educ. Credit Mgmt. Corp., 88 F. Supp. 3d 1338, 1343 (M.D. Fla. 2015).

       B. AFS’s Motion to Dismiss

       “At the motion-to-dismiss stage, a complaint may be dismissed on the basis of a statute-of-

limitations defense only if it appears beyond a doubt that Plaintiffs can prove no set of facts that toll

the statute.” Lindley v. City of Birmingham, Ala., 515 F. App'x 813, 815 (11th Cir. 2013) (quoting

Tello v. Dean Witter Reynolds, Inc., 410 F.3d 1275, 1288 n. 13 (11th Cir. 2005)). The Plaintiffs have

no obligation to “negate an affirmative defense in their complaint.” La Grasta v. First Union Sec.,

Inc., 358 F.3d 840, 845 (11th Cir. 2004) (quoting Tregenza v. Great American Communications

Co., 12 F.3d 717, 718 (7th Cir.1993)). Here, it is not beyond doubt that the Plaintiffs can prove no

set of facts that permit their claims to survive. Indeed, in the Plaintiffs’ Response, they articulate

several theories as to why their suit is not time-barred, including an argument that their claims

against AFS relate back to the original Complaint filing, a continuing violation theory, and a tolling

theory based on the discovery rule. It is not apparent that any of these theories fail on the face of the

complaint.

       IV.     Conclusion

       For the foregoing reasons, both Clearlake’s Motion to Dismiss (Doc. 4) and AFS’s Motion

to Dismiss (Doc. 9) are DENIED.




                                                  -4-
       DONE and ORDERED in Chambers, Orlando, Florida on July 3, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Party




                                         -5-
